DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 and 9-20 are currently pending and rejected.
	Claim 8 is canceled.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The Background section of the present application discloses the present invention is intended to monitor transactions and activity of accounts holders at institutions to detect any fraudulent or criminal activity.  However, the present claims are much broader than this intention.  Claim 1 for example, broadly recites receiving data, generating network graph, and identifying a sister node, without providing any context.  It is impossible to determine the bounds and metes of the claims.  The claims also do not clearly explain how “sister node” is determined.
The independent claims are amended with the new limitation, “wherein the sister node is in a common relative position of the context node within the first pattern”.  It is still unclear what is considered a sister node.  One skilled in the art, provided with this limitation, would not be about precisely identify sister node as the claimed invention intended.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards receiving input data, generating a network graph including a plurality of nodes, determining a first pattern of node, identifying a first sister node based on the first pattern, and outputting the first sister node.  The concept is clearly related to certain method of organizing human activity and mental processes.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The rationale for this finding is explained below.  In the instant case, the claims are directed towards receiving input data, generating a network graph including a plurality of nodes, determining a first pattern of node, identifying a first sister node based on the first pattern, and outputting the first sister node.  Similar to the ineligible claims of Electric Power Group v. Alstom, the present claims are directed to a process of obtaining data, analyzing data, and providing result of the analysis, and the entire process can be performed in the human mind.  Thus, the present claims are directed to certain method of organizing human activity and mental processes.  The performance of the claim limitations using generic computer components (i.e. a processor, a pattern detector, and a network interface) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites a processor, a pattern detector, and a network interface as additional elements.  The processor is claimed to receive input data including a plurality of messages, the pattern detector is claimed to generates a network graph, and the network interface is claimed to output result of analysis.  (Note: it is unclear the selecting, determining, and identifying steps are performed by human or by a computer).  Independent claim 15 and 18 recite a processor and a storage medium that perform the same steps as in claim 1.  Dependent claims 2-14, 16-17, and 19-20 do not recite any additional element.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor, a pattern detector, and a network interface, or a processor and a computer medium, as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving data, generating graph, determining pattern of node, identifying sister node, and outputting result.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.



Response to Remarks

	In the response filed on 11/14/20222, Applicant amended independent claims 1, 15, and 18 by adding “a decoy node”, “the first context node is relevant to a fraudulent purpose”, “wherein the first pattern ignores the decoy node and the first pattern represents a relationship between the first context nodes and the remaining plurality of nodes”, and “wherein the sister node is in a common relative position of the context node within the first pattern”.
	Rejection under 35 U.S.C. 101
Applicant's arguments filed on 11/14/2022 with regards to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argued that the amended independent claims recite subject matter that cannot be practically performed in the human mind.  Examiner disagrees and points out that the claim limitations recite receiving message data, generating (i.e. drawing) a network graph including a plurality of nodes and a decoy node, selecting a first context node, determining a first pattern for the first context node while ignoring the decoy node, identifying a first sister node based on the first pattern, and outputting (i.e. drawing) the first sister node and the network graph. The claim language does not specify how the first pattern is determined, the amount of data needed to be processed, the difficulty of calculation required, and how the sister node is identified.  The definition of the sister node is also unprecise and indefinite – the claim language merely says “the sister node is in a common relative position of the context node within the first pattern”.  With such definition, one skilled in the art would not be able to precisely replicate the claimed process.  Even if we use the example described in paragraph 0058 and FIG. 3, the claimed process appears to be simple enough for human mind to perform.  In FIG. 3, node 326 is said to be the sister node of 316, just because the first pattern can simply be any node that is targeted by node 318.  In this example, the claimed process recited in claim 1, as a whole, can be implemented in the human mind and outputted on a piece of paper.  As such, the amended claims are still directed to a mental process and thus an abstract idea.
Applicant then argued the amended limitations, especially the limitation relating to ignoring the decoy node when determining the first pattern, can improve computer technology.  Examiner disagrees.  Using decoy node to prevent and detect malicious attacks was a well-understood and routine practice in network security.  The network system knows which nodes are real nodes and which nodes are decoy nodes.  It would have been logical to ignore the decoy nodes when finding patterns, since the network system knows the decoy nodes are not malicious actors.  Moreover, this limitation at best improves a mental analysis, it does not improve computer function in anyway.  
Applicant also argued that the amended independent claims amount to significantly more than the abstract idea, because the amended claims recite a solution to overcome a problem specifically arising in the realm of computer networks.  Examiner disagrees and points out that the “node” and “network” in the amended claims could be interpreted as a person in a social network.  In fact, paragraph 0028 states “the network graph represents a web of financial transactions, and the context node can represent a party that is involved in money laundering”.  The “node” and “network” here are clearly not related to computer device node in a computer network.  Determining the sister node as recited in the claims can be interpreted as a social problem (i.e. catching related parties involved in fraudulent activities), which is not rooted in computer technology.  As such, the present claims are not similar to DDR Holdings v. Hotels.com.  Therefore, the amended claims do not recite significantly more than the abstract idea.

	Rejection under 35 U.S.C. 103
	Examiner agrees that the cited references, Shen et al. (CN 111709472), Xiao et al. (Pub. No.: US 2015/0381486), and Wick et al. (Pub. No.: US 2014/0101724), do not teach the amended feature “a decoy node” and “wherein the first pattern ignores the decoy node and the first pattern represents a relationship between the first context nodes and the remaining plurality of nodes”.  Examiner has conducted updated search, but no prior art was found.  No prior art rejection is cited in this Office Action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2022